In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-17-00071-CV
                          ____________________

    WATERSTONE ON LAKE CONROE, INC. AND STEVE BOWEN,
                       Appellants

                                       V.

            DEE WILLIAMS AND ANDY WILLIAMS, Appellees
_______________________________________________________         ______________

                   On Appeal from the 284th District Court
                        Montgomery County, Texas
                      Trial Cause No. 16-09-10736-CV
________________________________________________________         _____________

                                    ORDER

      On March 16, 2017, the Court stayed all further trial court proceedings and

discovery in Cause Number 16-09-10736-CV until our opinion issues in the

accelerated appeal. The appellees, Dee Williams and Andy Williams, subsequently

notified the parties and the Court that they are withdrawing their request for

disclosure to Virgin Homes, Inc. They suggest their withdrawal of the request for

disclosure will moot a related mandamus proceeding, No. 09-17-00077-CV, In re


                                       1
Virgin Homes, Inc. In response, the appellees and Virgin Homes, Inc. contend the

withdrawal of the request for disclosure cannot moot the mandamus proceeding

while the trial court’s order of February 28, 2017, remains in effect compelling

Virgin Homes, Inc. to respond to the request for disclosure.

      Unless it is amended by this Court, our order of March 16, 2017, prevents the

trial court from considering the appellees’ request to withdraw their request for

disclosure and reconsidering its February 28, 2017, order compelling Virgin Homes,

Inc. to respond to the request for disclosure. See Tex. R. App. P. 29.5. After

considering the letters filed by the parties, we conclude that our order of March 16,

2017, should be amended to allow Dee Williams and Andy Williams to withdraw

their request for disclosure and to allow the trial court to amend or dissolve its order

of February 28, 2017. See id.

      It is ORDERED that all further trial court proceedings and discovery in Cause

Number 16-09-10736-CV, other than proceedings to withdraw requests for

disclosure and to amend or dissolve the trial court’s order compelling responses to

requests for disclosure, are STAYED until our Opinion issues or until further order

of this Court. See Tex. R. App. P. 29.3; see also Tex. R. App. P. 29.5.

      ORDER ENTERED March 21, 2017.
                                                           PER CURIAM

Before McKeithen, C.J., Kreger and Johnson, JJ.
                                           2